Citation Nr: 1618638	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for discogenic disease, L5-S1.  

2.  Entitlement to service connection for discogenic disease, L5-S1.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to an increased disability rating for lumbosacral strain with degenerative changes, intervertebral disc syndrome (IVDS) L3-4, and erectile dysfunction in excess of 20 percent prior to September 9, 2010, and in excess of 40 percent thereafter.  

5.  Entitlement to an initial disability rating in excess of 10 percent for bladder dysfunction from August 28, 2009, 40 percent from September 9, 2010, and 60 percent from June 7, 2011.  

6.  Entitlement to a compensable disability rating for impairment of sphincter control from August 28, 2009, a disability rating in excess of 10 percent from September 9, 2010, and a disability rating in excess of 30 percent from November 22, 2010.  

7.  Entitlement to an initial disability rating in excess of 10 percent for tibial and sciatic nerve peripheral neuropathy of the right lower extremity.  

8.  Entitlement to an initial disability rating in excess of 10 percent for tibial and sciatic nerve peripheral neuropathy of the left lower extremity.  

9.  Entitlement to an effective date prior to November 22, 2010 for the grant of a total disability rating based upon individual unemployability (TDIU).  

10.  Entitlement to an effective date prior to November 22, 2010 for the grant of Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.  

These matters come to the Board from December 2009, July 2010, and June 2011 decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, and Waco, Texas.  

During the pendency of the appeal, a December 2009 RO decision granted an initial 20 percent disability rating, effective September 24, 2008, for the Veteran's lumbar spine disability.  A February 2011 RO decision granted an increased 40 percent disability rating, effective September 9, 2010, for the Veteran's lumbar spine disability, and increased staged disability ratings of 10 percent for impairment of sphincter control, effective September 9, 2010, and 30 percent, effective November 22, 2010.  Finally, a June 2011 RO decision granted an initial 10 percent disability rating for urinary dysfunction, and increased staged disability ratings of 40 percent, effective September 9, 2010, and 60 percent, effective July 7, 2011.  However, as these grants do not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for the Veteran's lumbar spine disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Although the issues on appeal originally included entitlement to service connection for bilateral hearing loss and tinnitus, these claims were subsequently fully granted within a May 2013 RO decision; therefore, they are no longer before the Board in appellate status and need not be addressed herein.  

The issues of entitlement to initial disability ratings in excess of 10 percent for tibial and sciatic nerve peripheral neuropathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  




FINDINGS OF FACT

1.  An August 2000 RO decision denied entitlement to service connection for discogenic disease, L5-S1.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the August 2000 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for discogenic disease, L5-S1, and raises a reasonable possibility of substantiating the claim.  

3.  As shown upon VA examination in September 2010, the Veteran's service-connected lumbar disability has progressed over time to include discogenic disease, L5-S1.  

4.  The Veteran's degenerative disc disease (DDD) of the cervical spine did not have onset during active service or within one-year of service discharge, was first diagnosed many years after active service, and is otherwise etiologically unrelated to active service, to include a service-connected lumbar spine disability.  

5.  Prior to September 9, 2010, the Veteran's lumbosacral strain with degenerative changes, intervertebral disc syndrome (IVDS) L3-4, and erectile dysfunction was manifested by subjective chronic pain, fatigue, decreased motion, stiffness, and objective forward flexion limited to no worse than 50 degrees (with objective evidence of pain at 40 degrees), without any lumbar ankylosis or incapacitating episodes.  

6.  From September 9, 2010 the Veteran's lumbosacral strain with degenerative changes, intervertebral disc syndrome (IVDS) L3-4, and erectile dysfunction was manifested by subjective chronic back pain and objective limited range of motion, without any lumbar ankylosis or incapacitating episodes.  

7.  From August 28, 2009, the Veteran's bladder dysfunction was manifested by a daytime voiding interval of half an hour and nocturia three times per night.  

8.  From September 9, 2010, the Veteran's bladder dysfunction was manifested by a daytime voiding interval of one hour, nocturia eight times per night, and urine leakage requiring the use of urinary pads and absorbent materials which must be changed up to four times per day.  

9.  From June 7, 2011, the Veteran's bladder dysfunction was manifested by a daytime voiding interval between one and two hours and urine leakage requiring the constant use of an appliance.  

10.  From August 28, 2009, the Veteran's impairment of sphincter control was manifested by fecal incontinence with leakage that did not require the use of a pad.  

11.  From September 9, 2010, the Veteran's impairment of sphincter control was manifested by moderate fecal leakage which required occasional use of a pad.  

12.  From November 22, 2010, the Veteran's impairment of sphincter control was manifested by ongoing mild to moderate fecal incontinence and leakage, with occasional to frequent involuntary bowel movements, which required the use of pads.  

13.  The Veteran filed his formal claim of entitlement to TDIU on March 18, 2011, wherein he credibly reported that he last worked full-time in June 2003, after which his lumbar spine and associated disabilities prevented him from working full-time; therefore, it is factually ascertainable that the Veteran was precluded from securing and following a substantially gainful occupation from March 18, 2010.  

14.  Effective March 18, 2010, but no earlier, the Veteran's TDIU rating makes him eligible for DEA benefits.  




CONCLUSIONS OF LAW

1.  The August 2000 RO decision denying entitlement to service connection for discogenic disease, L5-S1, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for discogenic disease, L5-S1, has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for service connection for discogenic disease, L5-S1, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

4.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

5.  The criteria for an increased disability rating for lumbosacral strain with degenerative changes, intervertebral disc syndrome (IVDS) L3-4, and erectile dysfunction in excess of 20 percent prior to September 9, 2010, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).  

6.  The criteria for an initial disability rating of 40 percent for bladder dysfunction have been met from August 28, 2009; however, an increased disability rating in excess of 40 percent from September 9, 2010, and in excess of 60 percent from June 7, 2011 is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5243, 4.115a-b, DC 7517 (2015).  

7.  The criteria for an initial 10 percent disability rating for impairment of sphincter control have been met from August 28, 2009, as have the criteria for an increased 30 percent disability rating from September 9, 2010; however, the criteria for an increased disability rating in excess of 30 percent have not been met from November 22, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5243, 4.114, DC 7332 (2015).  

8.  The criteria for an effective date of March 18, 2010 for the grant of a TDIU rating have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2015); Harper v. Brown, 10 Vet. App. 125 (1997).  

9.  The criteria for an effective date of March 18, 2010 for the grant of DEA benefits have been met.  38 U.S.C.A. §§ 3501, 3512, 5107, 5113 (West 2014);38 C.F.R. §§ 3.102, 3.157, 3.400, 3.807(a), 21.3021 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claim to reopen his previously denied claim of entitlement to service connection for discogenic disease, L5-S1, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided within a November 2009 notice letter sent to the Veteran.  The Veteran was provided with adequate notice regarding his service connection claim for a cervical spine disability within an August 2009 notice letter.  

With respect to the Veteran's claim of entitlement to an increased disability rating for lumbosacral strain, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was also provided to the Veteran within the aforementioned August 2009 notice letter.  

Regarding the Veteran's disagreement with the initial disability ratings assigned for his bladder dysfunction and impairment of sphincter control, as well as the effective dates assigned for the grant of DEA benefits and a TDIU rating, the Board notes that once an underlying claim is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no additional notice regarding these claims is required.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements in support of the Veteran's claim; and all such records have been associated with the claims file.  

The Veteran was afforded relevant VA examinations in August 2009, September 2010, November 2010, June 2011, April 2012, and April 2013.  The VA examiners considered the Veteran's relevant medical history, reviewed the claims file, and conducted thorough physical examinations; therefore, the examinations are adequate to decide the Veteran's claims adjudicated herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, there is no probative evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected lumbar strain, bladder dysfunction, or impairment of sphincter control since he was last examined regarding these conditions.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims decided herein.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence - Discogenic disease, L5-S1  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for discogenic disease, L5-S1, was previously denied in August 1999 and, following a request for reconsideration, August 2000 RO decisions because the evidence did not show any relationship between discogenic disease, L5-S1, and any disease or injury during active service.  Thereafter, the Veteran did not file a timely notice of disagreement (NOD) to initiate an appeal or submit any new and material evidence within the one-year appeal period; therefore, the August 2000 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  

Since the prior final August 2000 RO decision, evidence added to the record includes private treatment records, VA treatment records, and lay statements of the Veteran which show ongoing complaints and treatment related to L5-S1 disc degeneration and resulting symptomatology.  Notably, a September 2010 VA examiner noted that the Veteran's diagnosis of lumbosacral strain with degenerative changes and intervertebral disc syndrome (IVDS), L3-4 with erectile dysfunction was changed to include decreased mobility, and IVDS involving the left L1-S1 and right L4-S1 nerve roots.  The examiner stated this was a progression of the previous diagnosis over time.  

The evidence discussed above is new and material; it was not of record at the time of the prior final RO decision and it relates to a material element of the previously denied claim for service connection.  Specifically, the September 2010 VA examiner clearly stated that the Veteran's service-connected lumbar disability had progressed over time to include degeneration of his lumbar spine from L1-S1 on the left and L4-S1 on the right.  As the information submitted since the last final decision constitutes new and material evidence, the claim of entitlement to service connection for discogenic disease, L5-S1, must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2015).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.A.  Service Connection - Discogenic Disease, L5-S1  

As noted above, the Board has reopened the Veteran's claim of entitlement to service connection for discogenic disease, L5-S1, based upon the new and material evidence contained within the September 2010 VA examination.  Specifically, the VA examiner noted that the Veteran's lumbar spine diagnosis had progressed over time to include IVDS involving the left L1-S1 and right L4-S1 nerve roots.  

The Board notes that the Veteran has continually asserted that his lumbar spine condition encompassed more than the original service-connected condition which was limited to lumbosacral strain with degenerative changes and intervertebral disc syndrome (IVDS), L3-4.  

The February 1999 VA examination, upon which the original grant of service connection for lumbosacral strain was based, documented some inconsistency in the record; specifically, a November 1995 CT scan demonstrated evidence of a focal protrusion of the L5-S1 disc posteriorly and toward the left, but x-rays made at the same time suggested some degenerative change at L3-4 with nothing reported at L5-S1.  The February 1999 VA examiner concluded that it was entirely possible that the reported mild degenerative changes at L3-4 could have been related to active service, but he did not resolve the inconsistency regarding the Veteran's lumbar spine at L5-S1.  Nevertheless, the examiner noted that the Veteran presented with symptoms very suggestive of chronic degenerative discogenic disease in the lumbar spine.  

"Discogenic" disease refers to a condition caused by derangement of an intervertebral disc.  Dorland's Illustrated Medical Dictionary 527 (32d ed. 2012).  

Given the above, and after resolving any reasonable doubt in favor of the Veteran, service connection is warranted for discogenic disease, L5-S1, as a progression of his service-connected lumbosacral strain with degenerative changes and intervertebral disc syndrome (IVDS), L3-4.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. 49.  Nevertheless, the RO is cautioned that in evaluating the Veteran's service-connected lumbar spine conditions, care must be taken in order avoid a violation of the pyramiding provisions of 38 C.F.R. § 4.14 (2015).  


III.B.  Service Connection - Cervical Spine  

In September 2008, the Veteran claimed entitlement to service connection for a cervical spine disability, possibly secondary to his service-connected lumbar spine disability; he reported intense neck pain and three herniated discs.  

Service treatment records do not document any chronic complaints, treatment, or diagnosis of a cervical spine disability.  A physical examination upon service enlistment in October 1967 documents a normal clinical evaluation of the Veteran's neck and spine, and the Veteran did not report any relevant conditions on a concurrent report of medical history.  In June 1968, the Veteran complained of a stiff neck for several days but denied any related trauma.  Upon examination, he displayed normal range of motion, without rigidity, and intact neurologic function; additionally, there was some cervical adenopathy, with enlarged tonsils.  Finally, a physical examination in July 1969, prior to service discharge, revealed a normal clinical evaluation of the Veteran's neck and spine; again, he did not report any related symptoms in a concurrent report of medical history.  

Post-service private treatment records include a November 1998 cervical myelogram and contrast CT which revealed a mild central disc bulge C5-6 with subtle asymmetrical decreased filling of the root sleeve in the right C5-6 intervertebral foramina, raising the possibility of a small foraminal disc, although the physician noted that clinical correlation was needed.  

During a February 1999 VA examination regarding his lumbar spine, the Veteran reported a straining injury to his neck from being rear-ended in an April 1998 motor vehicle accident.  

During an August 2009 VA examination primarily regarding his lumbar spine, the Veteran reported that his lumbar spine condition had caused herniation in his cervical spine.  Upon examination, the VA examiner noted that there was no cervical intervertebral disc syndrome with nerve root involvement, sensory deficit, or motor weakness.  

In October 2009, the Veteran submitted a statement which again asserted that his claimed cervical spine disability was directly related to his previous lumbar spine injury.  

In a November 2010 VA examination regarding his lumbar spine and related conditions, the VA examiner noted that there was no objective abnormalities of cervical sacrospinalis, including spasms, atrophy, ankylosis, guarding, pain with motion, tenderness, or weakness.  

In a June 2011 VA general medical examination, the examiner documented a review of systems which revealed no symptoms concerning the Veteran's neck.  

In April 2013, the Veteran was afforded a VA examination regarding his claim of entitlement to service connection for a cervical spine disability.  Consistent with his earlier claim, the Veteran reported that his neck condition, which resulted in constant neck pain, was secondary to his service-connected back condition.  Following a physical examination, the VA examiner diagnosed cervical spine degenerative disc disease and opined that the claimed neck condition was less likely than not proximately due to or the result of the Veteran's service connected lumbar spine condition; rather, he concluded, based upon his clinical experience, that the Veteran's cervical spine DDD was most likely secondary to age-related changes.  

After consideration of the evidence of record, the Board finds, that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a cervical spine disability.  

Notably, while there is evidence of a current disability, diagnosed as cervical spine DDD; there is no probative evidence that this condition first manifested during active service or within one year of service discharge; therefore, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

While service treatment records document an isolated complaint of a stiff neck in June 1968, there was no associated cervical diagnosis, and no evidence that such condition was chronic in nature.  Notably, the Veteran's physical examination upon service discharge documents a normal examination of his neck, without related complaints.  

Moreover, there is not a preponderance of probative evidence of a nexus between the Veteran's current cervical spine DDD and his active service or his service-connected lumbar spine disability.  The Board has considered the private medical evidence of record; however, there is no private medical nexus opinion which relates the Veteran's cervical spine DDD to his active service or to his service-connected lumbar spine disability.  Notably, the November 1998 private treatment records documenting "the possibility of a small foraminal disc" are dated over twenty-nine years after service discharge.  

The Veteran's lay statements of record are competent insofar as they report neck pain which is capable of lay observation.  See Layno, 6 Vet. App. at 469.  However, to the extent that the Veteran's statements assert a nexus between his current cervical spine DDD and his active service or to his service-connected lumbar spine disability, such statements are less probative, as the Veteran is not shown to possess expert orthopedic knowledge.  See Jandreau, 492 F.3d at 1376-77.  

The Board affords the greatest probative value to the April 2013 VA examiner's opinion that the Veteran's cervical spine DDD was less likely than not proximately due to or the result of the Veteran's service connected lumbar spine condition, and most likely secondary to age-related changes.  The VA examiner's opinion was based upon a thorough physical examination and review of the claims file, and importantly, it is supported by a thorough and reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Thus, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a cervical spine disability, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


IV.  Initial/Increased Ratings - Generally  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, concerning the Veteran's claim of entitlement to an increased disability rating for lumbosacral strain, the Board has considered the relevant temporal period from one-year prior to his increased rating claim, or from September 2007 to the present.  With respect to the Veteran's initial rating claims, the Board has considered each from the assigned initial effective dates, which the Veteran has not appealed.  The Board has also considered the appropriateness of any assigned staged rating periods, as well as whether any additional staged rating periods are warranted.  


IV.A.  Increased Rating - Lumbosacral strain  

The Veteran's service-connected lumbosacral strain with degenerative changes, intervertebral disc syndrome (IVDS) L3-4, and erectile dysfunction is rated as 20 percent disabling prior to September 9, 2010, and as 40 percent disabling thereafter under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code (DC) 5243-5237, regarding IVDS rated by analogy as lumbosacral strain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  To the extent the Veteran has pursued appeals regarding the disability ratings assigned for his separately service-connected urinary dysfunction, impairment of sphincter control, and tibial and sciatic nerve peripheral neuropathy of the right and left lower extremities, the Board has address the bladder and bowel issues herein, while the peripheral neuropathy of the bilateral lower extremities is addressed in the remand section below.  Additionally, the Veteran has been granted a separate award of special monthly compensation for erectile dysfunction resulting from his lumbar spine disability, and this issue has not been pursued upon appeal and need not be addressed herein.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

After a full review of the record, and as discussed below, the Board concludes that an increased disability rating for lumbosacral strain with degenerative changes, intervertebral disc syndrome (IVDS) L3-4, and erectile dysfunction in excess of 20 percent prior to September 9, 2010, and in excess of 40 percent thereafter, is not warranted.  


IV.A.1.  Prior to September 9, 2010  

In January 2009, the Veteran reported that his back condition resulted in greatly restricted movement and pain, which required the use of a cane for the past few years.  

The Veteran was afforded a VA spine examination in August 2009.  He reported relevant symptoms including significant, constant back pain, stiffness, fatigue, spasms, and decreased motion, exacerbated by physical activity and relieved by medication.  He further reported functional impairment including limited ability to stand or sit due to pain, and limited bending.  Upon physical examination, initial range of motion findings included flexion to 70 degrees (with objective evidence of pain at 40 degrees), extension to 20 degrees (with objective evidence of pain at 15 degrees), right lateral flexion to 25 degrees (with objective evidence of pain at 20 degrees), left lateral flexion to 10 degrees (with objective evidence of pain at 5 degrees), and bilateral lateral rotation to 25 degrees (with objective evidence of pain at 15 degrees).  Upon repetition, forward flexion was limited to 50-60 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 5 degrees, and bilateral lateral rotation to 20 degrees.  Functional use was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination, all with major functional impact.  The examiner noted abnormal spinal curvature, with reversed lordosis, and an antalgic gate which required the use of a cane.  There were no muscle spasms, tenderness, or guarding, and no ankylosis of the lumbar spine.  The examiner stated that there was no change in the diagnosis of lumbosacral strain with degenerative changes, and noted that the Veteran's symptoms were suggestive of IVDS.  Finally, he noted that functional impact upon the Veteran's usual occupation as a pest controller in that he was unable to perform physical activities such as lifting, dragging, or carrying.  

After considering the evidence as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating for lumbosacral strain with degenerative changes, intervertebral disc syndrome (IVDS) L3-4, and erectile dysfunction, in excess of 20 percent prior to September 9, 2010.  

The Board notes that for an increased 40 percent evaluation under DC 5237, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.  

Such impairment was simply not documented during the rating period as forward flexion of the thoracolumbar spine was documented to no worse than 50 degrees (with objective evidence of pain at 40 degrees), without any lumbar ankylosis, at the August 2009 VA examination.  Moreover, the evidence of record during the rating period does not document any limitation of motion or spinal ankylosis required for an increased 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application as there is no probative evidence of record to document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, DC 5243.  

The Veteran is competent to report his observable symptoms, including ongoing back pain with restricted physical activity.  See Layno, supra.  To the extent the Veteran continues to endorse chronic back pain, however, such pain is adequately considered in the assigned 20 percent disability rating for limited range of motion with pain upon motion.  See 38 C.F.R. § 4.59.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  However, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating for lumbosacral strain with degenerative changes, intervertebral disc syndrome (IVDS) L3-4, and erectile dysfunction, in excess of 20 percent prior to September 9, 2010.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.A.2.  From September 9, 2010

The Veteran was next afforded a VA spine examination in September 2010.  He reported constant, severe low back pain exacerbated by physical activity and partially relieved by codeine and tramadol, with additional symptoms of stiffness, fatigue, spasms, decreased motion, paresthesias, and numbness.  He further reported flare ups of pain, weakness, and numbness, but denied any related hospitalization, surgery, or incapacitation in the past twelve months.  Upon physical examination, initial range of motion findings included flexion to 30 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees, each with objective evidence of pain at the endpoints.  There was no additional loss of range of motion upon repetition, and joint function was not additionally limited by pain, fatigue, weakness, less of endurance, or incoordination.  There was noted tenderness of the lumbar spine, without muscle spasms, guarding, or thoracolumbar spinal ankylosis.  The examiner noted that the Veteran's previous diagnosis of lumbosacral strain with degenerative changes and IVDS, L3-4, with erectile dysfunction had progressed over time to include decreased mobility, IVDS involving the left L1-S1 and right L4-S1 nerve roots, with bowel, bladder, and erectile dysfunction.  

The Veteran was again afforded a VA spine examination in November 2010, and he continued to complain of lower back pain with severe weekly flare ups of limited physical activity, fatigue, decreased motion, stiffness, weakness, spasms, and radiating pain, without incapacitating episodes.  Upon physical examination, range of motion findings included forward flexion to 35 degrees, extension to 18 degrees, bilateral lateral flexion to 15 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 15 degrees, each with objective evidence of pain upon motion.  There was no additional limitation of range of motion upon repetition.  There was no muscle spasm, guarding, or tenderness severe enough to result in an abnormal gait, although the Veteran did require the use of a cane.  The Veteran reported that he stopped working in pest control eight years before because he was on codeine and could not perform the physical duties that his position required.  

VA treatment records from January 2011 document the Veteran's report of moderately worsening back pain which required gabapentin and tramadol.  

In June 2011, the Veteran was afforded a VA general medical examination, at which time he reported ongoing lumbar pain and resulting loss of range of motion.  Upon physical examination, there was no guarding, spasms, tenderness, or spinal ankylosis, and motor, sensory, and reflex tests were all normal.  

After considering the evidence as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating for lumbosacral strain with degenerative changes, intervertebral disc syndrome (IVDS) L3-4, and erectile dysfunction in excess of 40 from September 9, 2010.  

The Board notes that an increased 50 percent rating under DC 5237 requires unfavorable ankylosis of the entire thoracolumbar spine, while an increased 100 percent disability rating requires unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  38 C.F.R. § 4.71a, DC 5242.  

Such impairment was simply not documented during the rating period.  The September 2010, November 2010, and June 2011 VA examiners each documented that there was no lumbar spine ankylosis present.  

Additionally, the provisions for evaluating IVDS are also not for application.  The Board finds no evidence of record to document any incapacitating episodes with bed rest prescribed by a physician from September 9, 2010.  See 38 C.F.R. § 4.71a, DC 5243.  

Again, the Board notes that the Veteran is competent to report his observable symptoms, including ongoing back pain with resulting limited motion.  See Layno, supra.  To the extent the Veteran continues to endorse chronic back pain, however, such pain is adequately considered in the assigned 40 percent disability rating for limited range of motion with pain.  See 38 C.F.R. § 4.59.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a disability rating in excess of 40 percent from September 9, 2010.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  However, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating for lumbosacral strain with degenerative changes, intervertebral disc syndrome (IVDS) L3-4, and erectile dysfunction, in excess of 40 percent from September 9, 2010.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.B.  Initial Rating - Bladder Dysfunction  

The Veteran also claims entitlement to an initial disability rating in excess of 10 percent for bladder dysfunction from August 28, 2009, 40 percent from September 9, 2010, and 60 percent from June 7, 2011.  

The Veteran's urinary dysfunction, associated with his lumbar spine disability, is rated under DC 5243-7517, indicating IVDS resulting in bladder injury.  See 38 C.F.R. § 4.115b, DC 7517 (2015).  

Pursuant to DC 7517, injury to the bladder is to be rated according to that portion of the rating schedule which addresses voiding dysfunction, under diseases of the genitourinary system.  Id.  Thereunder, the particular condition is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2015).  

Regarding urine leakage (including continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 20 percent disability rating is warranted for a condition which requires the wearing of absorbent materials which must be changed less than 2 times per day.  Id.  A 40 percent disability rating is warranted for a condition which requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  Id.  Finally, a maximum schedular 60 percent disability rating is warranted for a condition which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.  

Regarding urinary frequency, a 10 percent disability rating is warranted for a daytime voiding interval between one and two hours, or; awakening to void two times per night.  Id.  A 20 percent disability rating is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  Id.  A maximum schedular 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  Id.  

Regarding obstructed voiding, a 10 percent disability rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force or stream) with any one, or a combination, of the following:  1. Post void residuals greater than 150 cc; 2. Uroflowmetry; markedly diminished peak flow rate (less than 10cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; or 4. Stricture disease requiring periodic dilation every 2 to 3 months.  Id.  A maximum 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization.  Id.  


IV.B.1.  From August 28, 2009  

Upon VA examination in August 2009, the Veteran reported that his lumbar spine disability also resulted in bladder dysfunction, including daytime voiding ten times per day with an interval of half an hour, and nocturia three times per night at intervals of two hours.  

Notably, a daytime voiding interval of half an hour warrants a 40 percent disability rating pursuant to the relevant diagnostic criteria, while nocturia three times per night warrants a 20 percent disability rating.  38 C.F.R. § 4.115a.  The Veteran is certainly competent to report his daytime and nighttime voiding intervals, and the Board finds no reason to doubt his credibility in this regard.  See Layno, supra.  Given the lack of any additional relevant evidence during the rating period from August 28, 2009, the Board resolves any reasonable doubt in favor of the Veteran and finds that an initial disability rating of 40 percent for urinary dysfunction is warranted from August 28, 2009, and to that extent only, the Veteran's claim is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.B.2.  From September 9, 2010  

During the VA spine examination in September 2010, the Veteran reported bladder problems, including daytime voiding sixteen times per day at intervals of one hour, and nocturia eight times at intervals of one hour, treated with urinary pads and absorbent materials which he changed up to four times per day.  He denied urinary retention or urgency.  

At a subsequent November 2010 VA examination, the Veteran reported ongoing urinary incontinence which required the use of absorbent materials that were changed two to four times per day, urinary urgency, urinary frequency with a one to two hour daytime voiding interval, and nocturia with five voiding episodes per night or more.  

VA treatment records from January 2011 document the Veteran's report of urinary frequency without urinary urgency during the daytime, and nocturia four to five times per night.  

As reported at the September 2010 VA examination, a daytime voiding interval of one hour warrants a 20 percent disability rating pursuant to the relevant diagnostic criteria, while nocturia eight times per night warrants a 40 percent disability rating.  38 C.F.R. § 4.115a.  Urine leakage requiring the use of urinary pads and absorbent materials which must be changed up to four times per day also warrants a 40 percent disability rating.  Id.  

As noted above, the Veteran is competent to report his daytime and nighttime voiding intervals, and the Board finds no reason to doubt his credibility in this regard.  See Layno, supra.  However, given the above, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent for bladder dysfunction from September 9, 2010.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.B.3.  From June 7, 2011  

Upon VA general medical examination in June 2011, the Veteran reported ongoing genitourinary symptoms including abnormal flow, urgency, frequency with a daytime voiding interval between one and two hours, nocturia with four voidings per night, and urinary incontinence requiring the constant use of an appliance.  

Under the relevant criteria, a daytime voiding interval between one and two hours warrants a 20 percent disability rating, as does nocturia four times per night.  38 C.F.R. § 4.115a.  Urine leakage requiring the constant use of an appliance warrants a 60 percent disability rating.  Id.  

As noted above, the Veteran is competent to report his daytime and nighttime voiding intervals, and the Board finds no reason to doubt his credibility in this regard.  See Layno, supra.  However, given the above, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 60 percent for bladder dysfunction from June 7, 2011.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.C.  Initial Rating - Impairment of sphincter control 

The Veteran also claims entitlement to a compensable disability rating for impairment of sphincter control from August 28, 2009, a disability rating in excess of 10 percent from September 9, 2010, and a disability rating in excess of 30 percent from November 22, 2010.  

The Veteran's impairment of sphincter control, associated with his lumbar spine disability, is rated under DC 5243-7332, indicating IVDS resulting in impairment of sphincter control of the rectum and anus.  See 38 C.F.R. § 4.114, DC 7332 (2015).  

Pursuant to DC 7332, a noncompensable disability rating is warranted for healed or slight impairment of sphincter control, without leakage; a 10 percent disability rating is warranted for constant slight, or occasional moderate leakage; a 30 percent disability rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad; a 60 percent disability rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a maximum schedular 100 percent disability rating is warranted for complete loss of sphincter control.  Id.  




IV.C.1.  From August 28, 2009  

Upon VA examination in August 2009, the Veteran reported that his lumbar spine disability resulted in fecal incontinence with leakage that did not require the use of a pad.  

Notably, a noncompensable disability rating under the relevant criteria contemplates healed or slight impairment of sphincter control, without leakage; while a 10 percent disability rating is warranted for constant slight, or occasional moderate leakage.  Id.  The Veteran is certainly competent to report his fecal incontinence, and the Board finds no reason to doubt his credibility in this regard.  See Layno, supra.  Given the lack of any additional relevant evidence during the rating period from August 28, 2009, the Board resolves any reasonable doubt in favor of the Veteran and finds that an initial 10 percent disability rating for impairment of sphincter control is warranted from August 28, 2009, and to that extent, the Veteran's claim is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.C.2.  From September 9, 2010  

At the September 2010 VA spine examination, the Veteran reported bowel problems including moderate fecal leakage which occurred less than 1/3 of the day and required occasional use of a pad.  

The diagnostic criteria note that a 10 percent disability rating is warranted for constant slight, or occasional moderate leakage; however, a 30 percent disability rating is warranted for occasional involuntary bowel movements which necessitate the use of a pad.  See 38 C.F.R. § 4.114, DC 7332.  Here, the Veteran's report of moderate fecal leakage seems to be contemplated by the criteria for a 10 percent disability rating, while his reported occasional use of a pad as a result of such fecal leakage points to the criteria for a 30 percent disability rating.  Id.  

As above, the Veteran is competent to report his fecal incontinence, and the Board finds no reason to doubt his credibility in this regard.  See Layno, supra.  Given the lack of any additional relevant evidence during the rating period from September 9, 2010, the Board resolves any reasonable doubt in favor of the Veteran and finds that an increased 30 percent disability rating for impairment of sphincter control is warranted from September 9, 2010, and to that extent, the Veteran's claim is also granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.C.3.  From November 22, 2010  

At the November 2010 VA examination, the Veteran reported ongoing mild fecal incontinence and leakage, with frequent involuntary bowel movements, which required the use of pads.  

Upon VA general medical examination in June 2011, the Veteran reported a history of fecal incontinence with moderate leakage and occasional involuntary bowel movements which required the use of pads.  

As above, the Veteran is competent to report his fecal incontinence, and the Board finds no reason to doubt his credibility in this regard.  See Layno, supra.  However, although the Veteran reported frequent involuntary bowel movements at the November 2010 VA examination (a criterion mentioned in the criteria for a 60 percent disability rating), he also reported ongoing mild fecal incontinence and leakage, which seems to be contemplated by the 30 percent criteria.  See 38 C.F.R. § 4.114, DC 7332.  Additionally, in June 2011, he reported moderate leakage, and occasional involuntary bowel movements, which is indicative of the 30 percent criteria.  Id.  As such, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent from November 22, 2010.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


V.  Extraschedular Consideration  

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Significantly, the schedular disability ratings assigned for the Veteran's thoracolumbar spine are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disability, with associated bladder and bowel dysfunction.  Finally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's lumbar spine disability, with associated bladder and bowel dysfunction, are considered by the schedular disability ratings assigned.  


VI.  Earlier Effective Dates - Generally  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  


VI.1.  Earlier Effective Date - TDIU  

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU on an extraschedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

With consideration of the Board's decision herein, the Veteran is now service-connected for the following disabilities:  lumbosacral strain with degenerative changes, IVDS, and discogenic disease, L5-S1 (10 percent disabling from October 30, 1998; 20 percent disabling from September 24, 2008; and 40 percent disabling from September 9, 2010), bladder dysfunction associated with lumbosacral strain (40 percent disabling from August 28, 2009; 60 percent disabling from June 7, 2011), impairment of sphincter control associated with lumbosacral strain (10 percent disabling from August 28, 2009; 30 percent disabling from September 9, 2010); tibial and sciatic nerve peripheral neuropathy of the right and left lower extremities (each 10 percent disabling from September 24, 2008); tinnitus (10 percent disabling from February 1, 2010); residual scar, status post pilonidal cystectomy (noncompensable from October 30, 1998) and bilateral hearing loss (noncompensable from February 1, 2010).  Therefore, the Veteran's combined disability rating, with consideration of the bilateral factor, is as follows:  10 percent from October 30, 1998; 40 percent from September 29, 2008; 70 percent from August 28, 2009; 80 percent from September 9, 2010; and 90 percent from June 7, 2011.  See 38 C.F.R. §§ 4.25, 4.26 (2015).  As such, the Veteran has now met the schedular criteria for a TDIU rating from August 28, 2009.  See 38 C.F.R. § 4.16(a).  

The Veteran's formal TDIU application was received by VA on March 18, 2011.  Therein, he credibly reported that he had last worked full-time in June 2003, after which his lumbar spine and associated disabilities prevented him from working full-time.  His TDIU claim was ultimately granted by the RO in its June 2011 decision, effective November 22, 2010.  

The Veteran's September 2011 NOD requested an earlier effective date for TDIU prior to November 22, 2010 based on qualifying disability present prior to that date and the fact that the Veteran was not employed for a number of years prior to the submission of his formal TDIU application in March 2011.  

Considering the evidence of record one year prior to his TDIU claim, from March 18, 2010 to the present, the first evidence within the relevant temporal period is a VA examination in September 2010, wherein the VA examiner noted that the Veteran's lumbar spine and associated disabilities did not affect the Veteran's usual occupation as he was retired, but that such conditions resulted in moderate impairment of the Veteran's daily activities.  At a subsequent November 2010 VA examination, the Veteran reported that he stopped working in pest control eight years before because he was on codeine and could not perform the physical duties that his position required.  

In June 2011, the Veteran was afforded a VA general medical examination specifically in conjunction with his TDIU claim, and he reported that he had not been employed for five to ten years due to back pain and fecal/urinary incontinence.  That VA examiner concluded that the Veteran was unemployable due to his lumbar spine DDD, which resulted in bladder and rectal incontinence.  

In July 2012, the Veteran reported that he last worked part time at a seasonal job in the summer of 2012, where he was afforded accommodations due to his disabilities.  

Based upon the relevant evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the preponderance of evidence weighs in favor of an earlier effective date for the grant of TDIU of one year prior to the Veteran's formal claim, or from March 18, 2010.  

Importantly, and as discussed in detail above, the Veteran has met the schedular criteria for a TDIU rating for the entire period on appeal.  Additionally, while the RO relied on the November 22, 2010 VA examination to assign the current effective date for the grant of the Veteran's TDIU claim, the Board finds it probative that the November 2010 VA examiner did not specifically conclude that the Veteran was precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  Rather, the Veteran simply reported, credibly, that he had stopped working years prior due to the physical demands of his occupation and his current disabilities.  The subsequent June 2011 VA examiner specifically concluded that the Veteran was unemployable due to his lumbar spine DDD with bladder and rectal incontinence.  

Therefore, although the RO relied on the date of the November 2010 VA examination to assign its effective date for the grant of the Veteran's TDIU claim, it apparently relied, at least in part, on the Veteran's credible report regarding his employment history therein to do so.  Moreover, the Board finds it probative and credible that therein, the Veteran's report was that he had actually ceased working years before.  As such, affording the Veteran the benefit of the doubt, the Board finds that an earlier effective date of March 18, 2010 is warranted for the grant of the Veteran's TDIU claim.  See 38 U.S.C.A. §§ 5107, 5110(b)(2); 38 C.F.R. § 3.102; Gilbert, supra; Harper, 10 Vet. App. 125.  

VI.2.  Earlier Effective Date - DEA benefits  

Finally, the Veteran also claims entitlement to an effective date prior to November 22, 2010 for the grant of eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. § 3500 et seq., based upon his argument, discussed above, that he is entitled to an earlier effective date for the grant of a TDIU rating.  

For the purposes of educational assistance under 38 U.S.C.A. § 3500 et seq., the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2015).  

As discussed above, the Board has granted an earlier effective date for the grant of the Veteran's TDIU rating, effective March 18, 2010, or one-year prior to his formal TDIU application.  As such, he has a permanent and total service connected disability from that date, but no sooner.  Therefore, entitlement to an effective date of March 18, 2010, but no sooner, for the grant of eligibility for DEA benefits is also warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for discogenic disease, L5-S1.  

Service connection for discogenic disease, L5-S1, is granted.  

Service connection for a cervical spine disability is denied.  

An increased disability rating for lumbosacral strain with degenerative changes, IVDS L3-4, and erectile dysfunction in excess of 20 percent prior to September 9, 2010, and in excess of 40 percent thereafter, is denied.  

An initial disability rating of 40 percent for bladder dysfunction is granted from August 28, 2009; however, an increased disability rating in excess of  40 percent from September 9, 2010, and in excess of 60 percent from June 7, 2011 is denied. 

An initial 10 percent disability rating for impairment of sphincter control is granted from August 28, 2009, as is an increased 30 percent disability rating from September 9, 2010; however, an increased disability rating in excess of 30 percent is denied from November 22, 2010.  

An earlier effective date of March 18, 2010 for the grant of a TDIU rating is granted.  

An earlier effective date of March 18, 2010 for the grant of DEA benefits is granted.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to ensure that there is a complete and current record upon which to decide the Veteran's claims of entitlement to initial disability ratings in excess of 10 percent for tibial and sciatic nerve peripheral neuropathy of the right and left lower extremities.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  In addition, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2015).  

Review of the record reveals that the Veteran was last afforded a VA examination regarding his tibial and sciatic nerve peripheral neuropathy of the right and left lower extremities in April 2012.  At that time, the VA examiner identified the Veteran's level of impairment with respect to his lower extremities as mild incomplete paralysis of the sciatic nerve and mild incomplete paralysis of the anterior tibial nerve bilaterally.  Since that time, the record reflects that the Veteran's condition may have worsened.  Specifically, in July 2013, the Veteran reported that neurological impairment in his lower extremities had increased in severity.  Additionally, private treatment records from December 2014 indicate that the Veteran's condition has worsened.  The Veteran was fitted for a prosthesis to stabilize his right lower calf, ankle, and foot, and the physician identified deformity including foot drop and weakness in the Veteran's right foot, ankle, knee, and hip.  Finally, in January 2015, the Veteran requested that his disability ratings for the lower extremities include peripheral neuropathy which affected his ankles and hips.  

Such evidence indicates that the currently assigned 10 percent disability ratings may not accurately reflect the true severity of the Veteran's tibial and sciatic nerve peripheral neuropathy of the right and left lower extremities.  Moreover, in light of the four years that have elapsed since the last VA examination, the Board concludes a new VA examination is necessary to determine the current severity of the Veteran's tibial and sciatic nerve peripheral neuropathy of the right and left lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, the record reflects that the Veteran has received ongoing care from both VA and private treatment facilities.  VA has a duty to seek any outstanding records of VA treatment.  38 U.S.C.A. § 5103A(b)(1).  Moreover, VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, any available outstanding and relevant private medical records pertinent to the Veteran's claims must also be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015).  Therefore, upon remand, the AOJ should obtain any outstanding and relevant VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  After receiving any necessary authorization, obtain and associate with the claims file all of the Veteran's relevant VA and private treatment records dated to the present.  If there is any negative response, this must be documented in the claims file and the Veteran must be properly informed.  

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of the Veteran's tibial and sciatic nerve peripheral neuropathy of the right and left lower extremities.  The VA examiner must review the claims file and must note such review in the report.  All indicated studies should be conducted, and all findings reported in detail.  

3.  After the above development, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If any claim sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and a reasonable period of time to respond.  Then return the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


